EXHIBIT 10.3

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into effective as of February 23, 2015 (the “Effective Date”) by and
between AntriaBio, Inc. a Delaware corporation, having an address of 1450
Infinite Drive, Louisville, CO 80027 (“AntriaBio” or the “Company”), and
Sankaram Mantripragada (“Executive”).  This agreement amends and replaces the
Amended and Restated Employment Agreement entered into on March 26, 2014 between
the Company and the Executive (the “Original Agreement”) in its entirety.


In consideration of the mutual promises, terms, provisions and conditions set
forth in this Agreement, the parties hereby agree as follows:


 
1.
Employment. Subject to the terms and conditions set forth in this Agreement, the
Company hereby offers and Executive hereby accepts employment.



 
2.
Term. The Executive’s employment hereunder shall commence effective as of
January 1, 2015 and shall continue until terminated on the terms and conditions
set forth herein. The Term of this Agreement is hereafter referred to as “the
term of this Agreement” or “the term hereof.”

 
 
3.
Capacity and Performance.



During the term hereof, Executive shall serve as Chief Scientific Officer of the
Company (the “Position”). Executive shall report directly to the Chief Executive
Officer.  Executive shall have all powers and duties consistent with his
position, subject to the direction and control of the Board and shall perform
such other duties and responsibilities on behalf of the Company as may
reasonably be designated from time to time by the Board.  Executive shall
require the approval of the Board to pursue or enter into any transaction or
group of related transactions that are not in the ordinary course of business
and would be material to the Company. Executive shall devote sufficient time and
his best efforts, business judgment, skill and knowledge to the advancement of
the business and interests of the Company and to the discharge of his duties and
responsibilities hereunder. Executive shall comply with all written policies of
the Company in effect from time to time and shall observe and implement those
resolutions and directives of the Board as made or issued from time to time.
Executive agrees that under no circumstances shall he undertake any other form
of employment or consulting that would conflict with the interests of the
Company.


 
4.
Compensation and Benefits. As compensation for all services performed by
Executive hereunder during the term hereof, and subject to performance of the
Executive’s duties and obligations pursuant to this Agreement:


 
1
 

--------------------------------------------------------------------------------

 


 
 
(a)
Base Salary. The Company shall pay Executive a base salary of Three Hundred and
Fifty Thousand Dollars ($350,000) per annum, beginning on the Effective Date
(the “Base Salary”), payable in accordance with the payroll practices of the
Company for its executives, but no less than once per each month.



 
(b)
Annual Bonus. During the term hereof, Executive shall have the opportunity to
earn an annual performance bonus with a target equal to 50% of the Executive’s
salary (“Target Bonus”) based upon performance criteria set by the Board in its
sole discretion on an annual basis. By way of example, if Executive’s annualized
Base Salary is $350,000, then Executive’s target bonus shall be equal to
$175,000. It is understood and agreed that notwithstanding the Target Bonus,
there shall be no minimum or maximum with respect to any potential annual bonus.
The Board shall conduct a performance review of Executive at least once a year
on or prior to February 1 of each year, commencing in 2016. The Company may,
from time to time, pay such other bonus or bonuses to Executive as the Board or
a compensation committee of the Board, in its sole discretion, deems
appropriate. In order to receive the annual performance bonus, Executive must
continue to be employed by the Company through the end of the period with
respect to which the annual performance bonus has been earned. The annual
performance bonus will be paid to Executive at such time as bonuses for the
applicable period are regularly paid to senior executives of the Company;
provided, however, in no event will the annual performance bonus be paid later
than February 28 of the following calendar year.



 
(c)
One Time Bonus.  The Company will pay the Executive a one-time bonus of
$100,000, when animal testing related to AB101, also known as InsuLAR, and also
known as a weekly basal insulin product, begins either in the USA or outside the
USA.  This bonus will be paid by the Company on February 28, 2015.  The Company
will also pay the Executive a one-time bonus of $175,000 upon initiation of a
human clinical trial either in the USA or outside the USA related to AB101.  The
one-time bonus paid upon the occurrence of either or both of these two events
shall not be considered or offset to any degree by the Company in determining
the annual salary, annual bonus, expense reimbursement, benefits, or severance.

 
 
(d)
Equity Incentives. Executive has been previously issued options to purchase
shares of common stock of the Company at an exercise price and such options
shall remain in full force and effect.  Executive shall be eligible to
participate in the Company’s equity incentive plans, if any, and any options or
restricted stock granted under such plan shall be deemed to be Stock Options for
purpose of this Agreement.  In addition,


 
 
2
 

--------------------------------------------------------------------------------


 
 
 
Executive shall be eligible to participate in the Company’s Restricted Stock
Unit Plan, if any.  Nothing contained herein shall be construed to limit the
Company’s ability to amend, suspend, or terminate any equity incentive plan at
any time without providing Executive notice, and the right to do so is expressly
reserved.



 
(e)
Vacations. During the term hereof, Executive shall be entitled to four (4) weeks
of vacation per annum, to be taken at such times and intervals as shall be
determined by Executive and subject to the reasonable business needs of the
Company. Vacation time shall not cumulate from year to year.



 
(f)
Employee Benefits. During the term hereof, Executive shall be entitled to
participate in health, dental, life insurance, retirement, and other benefits
(“Benefits”) provided generally to similarly situated employees of the Company.
Such participation shall be subject to (i) the terms of the applicable plan
documents, (ii) generally applicable Company policies and (iii) the discretion
of the Board or any administrative or other committee provided for in or
contemplated by such plan.  Nothing contained herein shall be construed to limit
the Company’s ability to amend, suspend, or terminate any employee benefit plan
or policy at any time without providing Executive notice, and the right to do so
is expressly reserved.

 
 
(g)
Business Expenses. The Company shall pay or reimburse Executive for all
reasonable business expenses incurred or paid by Executive in the performance of
his duties and responsibilities hereunder, subject to any maximum annual limit
and other restrictions on such expenses set by the Board for senior executives
of the Company, and to such reasonable substantiation and documentation as may
be specified by the Company from time to time.



 
5.
Termination of Employment. Executive’s employment hereunder may terminate as set
forth below.



 
(a)
Death. In the event of the Executive’s death during the term hereof, the
Executive’s employment hereunder shall immediately terminate.  In that event,
the Company shall pay to the Executive’s designated beneficiary or, if no
beneficiary has been designated by the Executive, to his estate, any earned and
unpaid Base Salary through the date of termination plus an amount equal to his
annual Target Bonus. The Company shall have no further obligation or liability
to Executive or his estate.



 
(b)
Disability. In the event that Executive becomes disabled during his employment
hereunder through any illness, injury, accident or condition of either a
physical or psychological nature and, as a result, is unable to perform the
essential functions of his position hereunder, with or without


 
 
3
 

--------------------------------------------------------------------------------

 
 
 
reasonable accommodation, for at least eighty (80) days during any period of
one-hundred eighty (180) consecutive calendar days, the Company may terminate
the Executive’s employment with thirty (30) day written notice.  In that event,
the Company shall pay to the Executive, any earned and unpaid Base Salary and
his pro-rated annual Target Bonus through the date of termination. The Company
shall have no further obligation or liability to the Executive.



 
(c)
By the Company for Cause.  Employment with the Company is not for a specific
term and can be terminated by Executive or by the Company or its successors at
any time for any reason, with or without Cause, subject to the following
terms.  As used herein, “Cause” shall mean (i) any act that materially violates
this agreement or the employment policies of the Company, (ii) any failure by
the Executive to perform assigned job responsibilities that continues unremedied
for a period of thirty (30) days after written notice to Executive by the
Company (iii) any willful misconduct by Executive that may result in material
harm to the Company or its employees, consultants or
directors,  (iv) misappropriation (or attempted misappropriation) by Executive
of any assets or business opportunities of the Company, (v) embezzlement or
fraud committed (or attempted) by Executive, or at his direction,
(vi) Executive’s conviction of, indictment for, or pleading “guilty” or “ no
contest” to, (x) a felony or (y) any other criminal charge that has a material
adverse impact on the performance of Executive’s duties to the Company or
otherwise result in material injury to the reputation or business of the
Company. Upon the giving of notice of termination of the Executive’s employment
hereunder for Cause, the Company shall not have any further obligation or
liability to the Executive, other than for Base Salary earned and unpaid through
the date of termination. Any unvested stock options shall be forfeited and
vested stock options not exercised prior to termination shall expire and no
longer be exercisable.



 
(d)
By the Company without Cause. The Company may terminate the Executive’s
employment hereunder without Cause at any time upon fourteen (14) days advance
written notice.



 
(e)
By the Executive. Executive may terminate his employment, without cause or with
Good Reason, at any time upon at least thirty (30) days’ advance written notice
to the Company.  The term “Good Reason” shall mean a material reduction in
Executive’s duties or material reduction in compensation, except for a reduction
in compensation that affects all members of management on the same percentage
basis.

 
 
(f)
Change of Control.  If the Company terminates Executive within twelve (12)
months following a Change of Control or if Executive terminates for Good Reason
within twelve (12) months following a Change of Control, in addition to the
Severance Benefits specified in Section

 

4
 

--------------------------------------------------------------------------------

 
 
 
4(g)(i)(A) and (C) below, all Stock Options that are subject to vesting shall
have the vesting accelerate and become fully vested, any shares of capital stock
of the Company that are subject to a right of repurchase shall have such right
of repurchase lapse and units then held by Executive pursuant to a restricted
stock unit plan shall immediately vest and become exercisable.   “Change in
Control” means an event or occurrence set forth in any one or more of
subsections below (including an event or occurrence that constitutes a Change in
Control under one of such subsections but is specifically exempted from another
such subsection):

 
 
(i)
the acquisition by an individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (an “Acquiring Person”) of beneficial ownership of any capital
stock of the Company if, after such acquisition, such Acquiring Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (i) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company, (B) any acquisition by the Company or (C)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or

 
 
(ii)
the consummation of a merger, consolidation, reorganization, recapitalization or
statutory share exchange involving the Company or a sale or other disposition of
all or substantially all of the assets of the Company (a “Business
Combination”), unless, immediately following such Business Combination, all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, respectively.


 
5
 

--------------------------------------------------------------------------------

 

(g)           Severance Benefits.


 
(i)
In the event that the Company terminates the Executive’s employment without
Cause (as defined above subject to the terms and conditions of this Section
5(g)) or Executive terminates his employment for Good Reason, (A) the Company
will pay an amount equal to the Base Salary plus the 150% of the annual Target
Bonus as severance on a monthly basis to Executive and will provide the
continuation of the benefits set forth in Section 4(e) for a period of twelve
months (the “Severance Period”) following Executive’s termination, (B) any Stock
Options that are subject to vesting shall have vesting accelerated with respect
to the number of shares that would have vested during the Severance Period if
Executive had remained employed by the Company during such period (and any
shares of capital stock of the Company that are subject to a right of repurchase
shall have such right of repurchase lapse with respect to the number of shares
that would have lapsed during the Severance Period if Executive had remained
employed by the Company during such period), and (C) accrued and unused vacation
at the time of termination up to a maximum of four weeks shall be paid to
Executive.



 
(ii)
The severance amount and benefits continuation set forth in Section 5(f)(i) are
referred to herein as the “Severance Benefits.” The continuation of any group
health plan benefits shall be to the extent authorized by and consistent with 29
U.S.C. § 1161 et seq. (commonly known as “COBRA”), with the cost of the regular
employer portion of the premium for such benefits paid by the Company. The
Executive’s right to receive Severance Benefits under Subsection 5(f)(i) is
conditioned upon (x) the Executive’s prior execution and delivery to the Company
of a reasonably satisfactory general release of any and all claims and causes of
action of Executive against the Company and its officers and directors,
excepting only the right to any compensation, benefits and/or reimbursable
expenses due and unpaid under Sections 4 and/or 5(f)(i) of this Agreement, and
(y) the Executive’s continued performance of those obligations hereunder that
continue by their express terms after the termination of his employment,
including without limitation those set forth in Sections 8. Any Severance
Benefits to be paid hereunder shall be payable in accordance with the payroll
practices of the Company for its executives generally as in effect from time to
time, and subject to all required withholding of taxes.

 
 

6
 

--------------------------------------------------------------------------------

 
 
 
6.
Effect of Termination. Upon termination of this Agreement, all obligations and
provisions of this Agreement shall terminate except with respect to any accrued
and unpaid monetary obligations and vesting acceleration provisions and except
for the provisions of Section 7 through (and inclusive of) 20 hereof.



7.           Confidential Information; Assignment of Inventions.


 
(a)
Executive acknowledges that the Company and its Affiliates will continually
develop Confidential Information and Proprietary Information (as defined below),
that Executive may develop Confidential Information and Proprietary Information
for the Company or its Affiliates, and that Executive may learn of Confidential
Information and Proprietary Information during the course of his employment with
the Company. Executive agrees that, except as required for the proper
performance of his duties for the Company, he will not, directly or indirectly,
use or disclose any Confidential Information or Proprietary Information.
Executive understands and agrees that this restriction will continue to apply
after his employment terminates, regardless of the reason for termination.



 
(b)
Executive agrees that all Confidential Information and Proprietary Information,
including, without limitation all work products, inventions methods, processes,
designs, software, apparatuses, compositions of matter, procedures,
improvements, property, data documentation, information or materials that the
Executive, jointly or separately prepared, conceived, discovered, reduced to
practice, developed or created during, in connection with, for the purpose of,
related to, or as a result of his employment with the Company, and/or to which
he has access as a result of his employment with the Company (collectively, the
“Inventions”) is and shall remain the sole and exclusive property of the
Company.



 
(c)
Executive by his signature on this Agreement unconditionally and irrevocably
transfers and assigns to the Company all rights, title and interest in the
Inventions (as defined above, including all patent, copyright, trade secret and
any other intellectual property rights therein) and will take any steps and
execute any further documentation from time to time reasonably necessary to
effect such assignment free of charge to the Company. Executive will further
execute, upon request, whether during, or after the termination of, his
employment with the Company, any and all applications for patents, assignments
and other papers, which the Company may deem necessary or appropriate for
securing such Inventions for the Company.

 
 
7
 

--------------------------------------------------------------------------------

 

 
 
(d)
Except as required for the proper performance of his duties, Executive will not
copy any and all papers, documents, drawings, systems, data bases, memoranda,
notes, plans, records, reports files, data (including original data), disks,
electronic media etc. containing Confidential Information or Proprietary
Information (“Documents”) or remove any Documents, or copies, from Company
premises. Executive will return to the Company immediately after his employment
terminates, and at such other times as may be specified by the Company, all
Documents and copies and all other property of the Company and its Affiliates
then in his possession or control.

 
 
8.
Enforcement of Covenants. Executive acknowledges that he has carefully read and
considered all the terms and conditions of this Agreement, including the
restraints imposed upon him pursuant to Section 7 hereof. Executive acknowledges
that the covenants contained in Section 7 are reasonably necessary to protect
the goodwill of the Company that is its exclusive property. Executive further
acknowledges and agrees that, were he to breach any of the covenants contained
in Section 7 hereof, the damage would be irreparable. Executive therefore agrees
that the Company, in addition to any other remedies available to it, shall be
entitled to preliminary and permanent injunctive relief against any breach or
threatened breach by Executive of any of said covenants, without having to post
bond.

 
 
9.
Conflicting Agreements. Executive hereby represents and warrants that the
execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which Executive is
a party or is bound and that Executive is not subject to any covenants against
competition or similar covenants that would affect the performance of his
obligations hereunder. Executive will not disclose to or use any confidential or
proprietary information of a third party without such party’s consent.



 
10.
Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section 10 and as
provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:



(a)           “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by either management authority or equity interest.


(b)           “Confidential Information” means any and all information,
inventions, discoveries, ideas, writings, communications, research, engineering
methods, developments in chemistry, manufacturing information, practices,
processes, systems, technical and scientific information, formulae, designs,
concepts, products, trade secrets, projects, improvements and developments that
relate to the business of the Company or any Affiliate and are not generally
known by

 
8
 

--------------------------------------------------------------------------------

 

others, including but not limited to (i) products and services, technical data,
methods and processes, (ii) marketing activities and strategic plans,
(iii) financial information, costs and sources of supply, (iv) the identity and
special needs of customers and prospective customers and vendors and prospective
vendors, and (v) the people and organizations with whom the Company or any
Affiliate has or plans to have business relationships and those relationships.
Confidential Information also includes such information that the Company or any
Affiliate may receive or has received belonging to customers or others who do
business with the Company or any Affiliate and any publication or literary
creation of the Executive, developed in whole or in part while Executive is
employed by the Company, in whatever form published the content of which, in
whole or in part, relates to the business of the Company or any Affiliate.
Confidential Information shall not include any information or materials that
Executive can prove by written evidence (i) is or becomes publicly known through
lawful means and without breach of this Agreement by Executive; (ii) was
rightfully in Executive’s possession or part of Executive’s general knowledge
prior to the Effective Date; or (iii) is disclosed to Executive without
confidential or proprietary restrictions by a third party who rightfully
possesses the information or materials without confidential or proprietary
restrictions.


(c)           “Person” means an individual, a corporation, an association, a
partnership, an estate, a trust and any other entity or organization.


(d)           “Proprietary Information” means any and all intellectual property
subject to protection under applicable copyright, trademark, trade secret or
patent laws if such property is similar in any material respect with the
products and services offered by the Company or any Affiliate.


 
11.
Withholding. All payments made under this Agreement shall be reduced by any tax
or other amounts required to be withheld under applicable law.



 
12.
Assignment. Neither the Company nor Executive may make any assignment of this
Agreement or any interest herein, by operation of law or otherwise, without the
prior written consent of the other; provided, however, that the Company may
assign its rights and shall assign its obligations under this Agreement without
the consent of Executive in the event that the Company shall hereafter effect a
reorganization, or consolidate with or merge into any other Person, or transfer
all or substantially all of its properties or assets to any other Person. This
Agreement shall inure to the benefit of and be binding upon the Company and the
Executive, and their respective successors, executors, administrators, heirs and
permitted assigns.



 
13.
Severability. If any portion or provision of this Agreement shall to any extent
be declared illegal or unenforceable by a court of competent jurisdiction, then
the remainder of this Agreement, or the application of such portion or provision
in circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

 
 
9
 

--------------------------------------------------------------------------------

 

 
 
14.
Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.



 
15.
Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person or by overnight courier or delivery service, or three
business days after being deposited in United States mail, postage prepaid,
registered or certified, and addressed to Executive at his last known address on
the books of the Company or, in the case of the Company, at the Company’s
principal place of business, to the attention of the Chairman of the Board, or
to such other address as either party may specify by notice to the other
actually received.



 
16.
Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes all prior communications, agreements and understandings,
written or oral, with respect to the terms and conditions of the Executive’s
employment.



 
17.
Amendment. This Agreement may be amended or modified only by a written
instrument signed by Executive and an expressly authorized representative of the
Company.



 
18.
Headings. The headings and captions in this Agreement are for convenience only
and in no way define or describe the scope or content of any provision of this
Agreement.



 
19.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be an original and all of which together shall constitute one and
the same instrument.



 
20.
Governing Law. This Agreement shall be construed and enforced under and be
governed in all respects by the laws of the State of Colorado, without regard to
the conflict of laws principles thereof.



21.           Tax Matters.


 
(a)
In the event of an event constituting a change in the ownership or effective
control of Company or ownership of a substantial portion of the assets of
Company described in Code Section 280G(b)(2)(A)(i) (a

 
 
10
 

--------------------------------------------------------------------------------

 


 
 
“280G Transaction “), Company shall cause its independent auditors or another
person or entity approved by the Company and Executive promptly to review all
payments, accelerations, distributions and benefits that have been made to or
provided to, and are to be made, or may be made, to or provided to, Executive
under this Agreement, the 2012 Plan and any other arrangements providing for
payments or benefits contingent on the occurrence of a 280G Transaction
(irrespective of whether such payments or benefits are then payable to Executive
at that time), and any other agreement or plan under which Executive may
individually or collectively benefit (collectively the “Original Payments”), to
determine the applicability of Code Section 4999 to Executive in connection with
such event. Company’s independent auditors or such other approved party will
perform this analysis in conformity with the foregoing provisions and will
provide Executive with a copy of their analysis and determination.
Notwithstanding anything contained in this Agreement to the contrary, to the
extent that the Original Payments would be subject to the excise tax imposed
under Code Section 4999 (the “Excise Tax”), the Original Payments shall be
reduced (but not below zero) to the extent necessary so that no Original Payment
shall be subject to the Excise Tax, but only if, by reason of such reduction,
the net after-tax benefit received by Executive shall exceed the net after-tax
benefit received by him if no such reduction was made. For purposes of this
Agreement, “net after-tax benefit” shall mean (a) the Original Payments which
Executive receives or is then entitled to receive from Company that would
constitute “parachute payments” within the meaning of Code Section 280G, less
(b) the amount of all federal, state and local income taxes payable with respect
to the foregoing calculated at the maximum marginal income tax rate for each
year in which the foregoing shall be paid to Executive (based on the rate in
effect for such year as set forth in the Code as in effect at the time of the
first payment of the foregoing), less (c) the amount of the Excise Tax imposed
with respect to the payments and benefits described in (a) above. If a reduction
is to occur pursuant to this Section 24(a), the payments and benefits shall be
reduced in the following order: any cash severance to which Executive becomes
entitled (starting with the last payment due), then other cash amounts that are
parachute payments (starting with the last payment due), then any stock option
awards that have exercise prices higher than the then-fair market value price of
the stock (based on the latest vesting tranches), then restricted stock and
restricted stock units based on the latest awards scheduled to be distributed,
and then other stock options based on the latest vesting tranches. The fees and
expenses of Company’s auditor or any other party for services in connection with
the determinations and calculations contemplated by this provision will be borne
by Company.

 
 
11
 

--------------------------------------------------------------------------------

 


 
 
(b)
The intent of the parties is that payments and benefits under this Agreement
comply with or be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended (“ Code Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. If
Executive notifies the Company (with specificity as to the reason therefor) that
he believes that any provision of this Agreement (or of any award of any
compensation or benefits) would cause him to incur any additional tax or
interest under Code Section 409A and the Company concurs with such belief or the
Company independently makes such determination, the Company shall, after
consultation with the Executive, to the extent legally permitted and to the
extent it is possible to timely reform the provision to avoid taxation under
Code Section 409A, reform such provision to attempt to comply with Code Section
409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Code Section 409A. To the extent that any provision
hereof is modified in order to comply with or be exempt from Code Section 409A,
such modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to both
Executive and the Company of the applicable provision without violating the
provisions of Code Section 409A.



 
(c)
For purposes of the application of Treasury Regulation § 1.409A-1(b)(4) (or any
successor provision), each payment in a series of payments will be deemed a
separate payment.



 
(d)
If the termination of employment giving rise to the severance benefits described
in Sections 5 or 6 is not a “separation from service” within the meaning of
Treasury Regulation § 1.409A- 1(h)(1), then to the extent necessary to avoid the
imposition of any accelerated or additional tax under Code Section 409A, such
benefits will be deferred without interest until Executive’ experiences a
separation from service.



If at the time of Executive’s separation from service, (i) he is a specified
employee (within the meaning of Code Section 409A and using the identification
methodology selected by the Company from time to time), and (ii) the Company
makes a good faith determination that an amount payable to Executive constitutes
deferred compensation (within the meaning of Code Section 409A) the payment of
which is required to be delayed pursuant to the six-month delay rule set forth
in Code Section 409A in order to avoid taxes or penalties under Code Section
409A (the “ Delay Period “), then the Company will not pay such amount on the
otherwise scheduled payment date but will instead pay it in a lump sum on the
first business day after such six-month period. To the extent that any benefits
to be provided during the Delay Period is considered deferred compensation under
Code Section 409A provided on account of
 
 
 
12

--------------------------------------------------------------------------------

 
a “separation from service,” and such benefits are not otherwise exempt from
Code Section 409A, Executive shall pay the cost of such benefits during the
Delay Period, and the Company shall reimburse Executive, to the extent that such
costs would otherwise have been paid by the Company or to the extent that such
benefits would otherwise have been provided by the Company at no cost to
Executive, the Company’s share of the cost of such benefits upon expiration of
the Delay Period, and any remaining benefits shall be reimbursed or provided by
the Company in accordance with the procedures specified herein.


 
(e)
To the extent an expense or in-kind benefit provided pursuant to this Agreement
constitutes a “deferral of compensation” within the meaning of Code Section 409A
(1) the expenses will be reimbursed to Executive as promptly as practical and in
any event not later than the last day of the calendar year after the calendar
year in which the expenses are incurred, (2) the amount of expenses eligible for
reimbursement or in-kind benefits provided during any calendar year will not
affect the amount of expenses eligible for reimbursement or in-kind benefits
provided in any other calendar year, (3) the right to payment or reimbursement
or in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit.



 
 

 
 
13
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Amended and Restated Agreement has been executed by
Executive and the Company, as approved by the Board of Directors by Unanimous
Written Consent, by its duly authorized representative, as of the date first
above written.


 

Executive: AntriaBio, Inc.     /s/ Sankaram Mantripragada        By:  /s/ Nevan
Elam          Sankaram Mantripragada    Nevan Elam   Chief Executive Officer

 
 

 
 
 
 
14
 

--------------------------------------------------------------------------------

 


